Case 1:20-cv-25338-UU Document 3 Entered on FLSD Docket 01/04/2021 Page 1of 3

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Florida [-]

Ronald Katz

 

Plaintiff(s)
Vv

Miami Dolphins, Ltd., Fin Associates, LLC, and
National Football League

Civil Action No. 1:20-cv-25338-UU

 

OS “SS

Defendant(s)

SUMMONS IN A CIVIL ACTION

MIAMI DOLPHINS, LTD

CORPORATE CREATIONS NETWORK INC. - REGISTERED AGENT
801 US HIGHWAY 1

NORTH PALM BEACH, FL 33408

TO: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: DAVID STONE, ESQ.

GARY N. MANSFIELD, ESQ.

ARIANE WOLINSKY, ESQ.

MANSFIELD BRONSTEIN & STONE, LLP
500 E. BROWARD BLVD., SUITE 1450
FT. LAUDERDALE, FLORIDA 33394

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date. Jan4, 2021 s/P. Curtis

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court

 
Case 1:20-cv-25338-UU Document 3 Entered on FLSD Docket 01/04/2021 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Florida [-]

Ronald Katz

 

Plaintiff(s)
Vv

Miami Dolphins, Ltd., Fin Associates, LLC, and
National Football League

Civil Action No. 1:20-cv-25338-UU

 

OS “SS

Defendant(s)

SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address) FIN ASSOCIATES. LLC

C/O CORPORATION SERVICE COMPANY - REGISTERED AGENT
1201 HAYS STREET
TALLAHASSEE, FL 32301

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: DAVID STONE, ESQ.

GARY N. MANSFIELD, ESQ.

ARIANE WOLINSKY, ESQ.

MANSFIELD BRONSTEIN & STONE, LLP
500 E. BROWARD BLVD., SUITE 1450
FT. LAUDERDALE, FLORIDA 33394

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date. Jan4, 2021 s/P. Curtis

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court

 
Case 1:20-cv-25338-UU Document 3 Entered on FLSD Docket 01/04/2021 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Florida [-]

Ronald Katz

 

Plaintiff(s)
Vv

Miami Dolphins, Ltd., Fin Associates, LLC, and
National Football League

Civil Action No. 1:20-cv-25338-UU

 

OS “SS

Defendant(s)

SUMMONS IN A CIVIL ACTION

TO: (Defendant’s name and address) THE NATIONAL FOOTBALL LEAGUE
345 PARK AVENUE
NEW YORK, NY 10154

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: DAVID STONE, ESQ.

GARY N. MANSFIELD, ESQ.

ARIANE WOLINSKY, ESQ.

MANSFIELD BRONSTEIN & STONE, LLP
500 E. BROWARD BLVD., SUITE 1450
FT. LAUDERDALE, FLORIDA 33394

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Date. Jan4, 2021 s/P. Curtis

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court

 
